Name: Commission Regulation (EEC) No 1668/85 of 18 June 1985 classifying goods in subheading 24.02 C of the Common Customs Tariff
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 No L 160/30 Official Journal of the European Communities 20. 6. 85 COMMISSION REGULATION (EEC) No 1668/85 of 18 June 1985 classifying goods in subheading 24.02 C of the Common Customs Tariff the characteristics of smoking tobacco of subheading 24.02 C ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 2055/84 (2), and in particular Article 3 thereof, Whereas, in order to ensure that the Common Customs Tariff Nomenclature is applied uniformly, measures must be taken concerning the classification of cut cigarette rag which is the finished mixture of tobacco for the manufacture of cigarettes ; Whereas subheading 24.02 C of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3400/84 (4), relates in particular to smoking tobacco ; Whereas the product in question can be smoked without further industrial processing and, as such, has HAS ADOPTED THIS REGULATION : Article 1 Cut cigarette rag which is the finished mixture of tobacco for the manufacture of cigarettes shall be clas ­ sified in the Common Customs Tariff in subheading : 24.02 Manufactured tobacco ; tobacco extracts and essences : C. Smoking tobacco . Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1985. For the Commission COCKFIELD Vice-President (') OJ No L 14, 21 . 1 . 1969 , p. 1 . (2) OJ No L 191 , 16 . 7. 1984, p. 1 . (3) OJ No L 171 , 22. 7. 1968, p. 1 . b) OJ No L 320, 10 . 12. 1984, p. 1 .